DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed February 19, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory 100D provided in the sensor apparatus 113 as now recited in claims 32, 53, and 63 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first data connection” and “second data connection” as recited in claim 53.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analysis device for receiving”, “operating instrument” and sensor apparatus in claims 32, 53 and 63.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-39, 53, 55, 59-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new recitation wherein the analysis device is configured for carrying out the testing using the control information transmitted from the operating instrument, and to read out the measurements from the sensor apparatus via the same data connection by which the cartridge identification in claim 32 is read out does not appear to find basis.  Similarly, the analysis device reading out both the cartridge identification and measurements from the sensor apparatus via a first data connection and the portable operating instrument receiving the memory of the cartridge via a second data connection does not appear to find basis in the specification.  Nor has applicant pointed out where in the specification, as filed, the new limitations are recited raising the question of new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 now recites wherein the analysis device is configured to… read the measurements from the sensor apparatus via the “same data connection” by which the cartridge identification is read out.  This is confusing and indefinite.  What does applicant mean by the “same data connection”?  Does applicant mean by the same data connection method?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 34-39 and 53, 55, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al., (US 2006/0264782; hereinafter “Holmes”- cited in the IDS filed October 29, 2020).
As to claim 32, Holmes teaches an analysis system for testing a biological sample, comprising: 
a cartridge (fluidic device) for receiving the sample, the cartridge having a sensor apparatus for obtaining measurement result (Holmes teaches at para [0099] et seq., the “fluidic device and reader assembly may, after manufacturing, be shipped to the end user, together or individually. As a reader assembly is repeatedly used with multiple fluidic devices, it may be necessary to have sensors on both the fluidic device and reader assembly to detect such changes during shipping, for example. During shipping, pressure or temperature changes can impact the performance of a number of components of the present system, and as such a sensor located on either the fluidic device or reader assembly can relay these changes to, for example, the external device so that adjustments can be made during calibration or during data processing on the external device. For example, if the pressure of a fluidic device dropped to a certain level during shipping, a sensor located on the fluidic device could detect this change and convey this information to the reader assembly when it is inserted into the reader assembly by the user. There may be an additional detection device in the reader assembly to perform this, or such a device may be incorporated into another system component. In some embodiments this information may be wirelessly transmitted to either the reader assembly or the external device. Likewise, a sensor in the reader assembly can detect similar changes. In some embodiments, it may be desirable to have a sensor in the shipping packaging as well, either instead of in the system components or in addition thereto” (emphasis added) and “the sensor is capable of detecting a change in operation parameters under which the subject system normally operates. The operation parameters include but are not limited to temperature, humidity, and pressure, which may affect the performance of the present system), 
the cartridge (fluidic device which includes the sensors described in [0199]) comprises a memory in which a cartridge identifier corresponding to the cartridge is stored (see para [0109], [0188], [0237] et seq.), 
an analysis device (reader assembly) for receiving the cartridge and subsequently carrying out the testing using the cartridge received (see para [0112] et seq.),
an operating instrument (external device) which is connected to the analysis device by a disconnectable data connection (a data connection has been interpreted to mean “wireless”, which capable of being disconnectable (temporary unavailable, on/off button, etc., hence “disconnectable”,  (see para [0115] et seq.)
Note with respect to the wherein clauses, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  Please note in response to applicant’s outstanding argument on page 7 that the examiner has not addressed the citation from the MPEP 2173.05(g), the examiner respectfully points that these functional/process limitations have been fully considered for patentable weight and determined by the Office to not provide any additional structure beyond a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Notwithstanding that the functional recitations have not received patentable weight.  Holmes does in fact teach the operating instrument (external device) is configured to determine or read out a cartridge identifier corresponding to the cartridge (at least receives cartridge ID from reader assembly) and uses the cartridge identifier to retrieve control information from a database for carrying out the testing and to transmit said control information to the analysis device (see for example, para [0118] et seq.),
wherein the analysis device (reader assembly) is configured for carrying out the testing using the control information transmitted from the operating instrument, and to read the measurements from the sensor apparatus via the same data connection by which the cartridge identification is read out (the examiner has interpreted the same data connection as via the same data connection method, e.g., wireless, wired, etc.), see para [0118] et seq.
As discussed above, Holmes teaches the sensor apparatus (sensors) comprising a memory in which a cartridge identifier corresponding to the cartridge is stored (see para [0109], [0116], [0188] et seq.)   It is unclear in Holmes whether the sensor apparatus itself includes the memory.  However, if not, then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included the memory in the sensor apparatus based in the ease of manufacturing the sensor and/or cartridge.  Furthermore, the mere relocation of the memory to the sensor apparatus in Holmes is obvious to skilled artisan in absence of any specific reason that the claimed is necessary and/or advantageous.  
As to claim 34, Holmes teaches the analysis device is configured to read out said or a different cartridge identifier via barcode reader (ID detector in Fig. 1).
As to claim 35, Holmes teaches the control information comprises a set of instructions that are contained in a software module which can be implemented by the analysis device, as a result of which the behavior of the analysis device is changeable or changed (see para [0011] et seq.).
As to claim 36, Holmes teaches a receiver for wirelessly receiving the control information from the operating instrument (see for example para [0012] et seq.).
As to claim 37, Holmes teaches the operating instrument comprises an input apparatus by means of which the transmission of at least one of commands or information to the analysis device is triggerable (see for example para [0012] et seq.).
As to claims 38 and 59, Holmes teaches the operating instrument comprises different interfaces that are independent of one another for establishing data connections to the analysis device and to the database, the analysis device, as a peripheral device of the operating instrument, being configured to communicate exclusively with or via the operating instrument (the operating device may take the form of a mobile communications device (e.g., a smart phone and/or a radio-frequency chipset device), a personal digital assistant, a pocket PC, a laptop computer, a desktop computer, a navigation device, a digital audio player, a camera, a gaming device, a television, and/or a radio (see para [0012] et seq.)
As to claim 39, Holmes teaches analysis system comprises either said at least one cartridge (fluidic device) being configured for carrying out different tests to which different pieces of control information correspond OR a plurality of different cartridges for carrying out different tests to which different pieces of control information correspond (see para [0012], [0073], [0226] et seq.)  Note the use of alternative language “or” in the claim does not require both elements be performed by the prior art.  
As to claim 53, Holmes teaches an analysis system for testing a biological sample, the comprising: 
a cartridge (fluidic device) for receiving the sample, the cartridge having a sensor apparatus for obtaining measurement result, (Holmes teaches at para [0099] et seq., the “fluidic device and reader assembly may, after manufacturing, be shipped to the end user, together or individually. As a reader assembly is repeatedly used with multiple fluidic devices, it may be necessary to have sensors on both the fluidic device and reader assembly to detect such changes during shipping, for example. During shipping, pressure or temperature changes can impact the performance of a number of components of the present system, and as such a sensor located on either the fluidic device or reader assembly can relay these changes to, for example, the external device so that adjustments can be made during calibration or during data processing on the external device. For example, if the pressure of a fluidic device dropped to a certain level during shipping, a sensor located on the fluidic device could detect this change and convey this information to the reader assembly when it is inserted into the reader assembly by the user. There may be an additional detection device in the reader assembly to perform this, or such a device may be incorporated into another system component. In some embodiments this information may be wirelessly transmitted to either the reader assembly or the external device. Likewise, a sensor in the reader assembly can detect similar changes. In some embodiments, it may be desirable to have a sensor in the shipping packaging as well, either instead of in the system components or in addition thereto” (emphasis added)), 
an analysis device (reader assembly) having an opening for receiving the cartridge and for controlling testing in the cartridge received (see Fig. 1 and para [0073] et seq.), the analysis device reading out both the cartridge identification and measurements from the sensor apparatus via a first data connection (e.g., wireless, and
a portable operating instrument (external device is portable, as is practically everything given the right tool), the operating instrument being configured to determine, read out or receive the cartridge identifier corresponding to the cartridge from the memory of the cartridge via a second data connection (note the first and second data connections are not claimed as different in any way) and to retrieve from at least one database (i.e., remote and/or distributed database and/or server) containing evaluation information (protocols/algorithms) for evaluating measurement results determined during the test using the cartridge identifier, and to evaluate the measurement results using the evaluation information from the analysis device with, or without the operating instrument being connected to the analysis device (via wireless communication; see [0099], [0118] et seq.) 
As discussed above, Holmes teaches the sensor apparatus (sensors) comprising a memory in which a cartridge identifier corresponding to the cartridge is stored (see para [0109], [0116], [0188] et seq.)   It is unclear in Holmes whether the sensor apparatus itself includes the memory.  However, if not, then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included the memory in the sensor apparatus based in the ease of manufacturing the sensor and/or cartridge.  Furthermore, the mere relocation of the memory to the sensor apparatus in Holmes is obvious to skilled artisan in absence of any specific reason that the claimed is necessary and/or advantageous.  
As to claim 55, Holmes teaches the evaluation information comprises a set of instructions that form a module which can be implemented by the operating instrument, as a result of which the operation of the operating instrument is changed or changeable (for example changes in the temperature, see para [0097] et seq.)
As to claim 60, Holmes teaches the operating instrument is configured to send evaluation results to the at least one database (see para [0121] et seq.)
As to claim 61, Holmes teaches said operating instrument is separable from the analysis device with respect to the at least one database (interpreted to mean wireless; see para [0118 et seq.)
As to claim 62, Holmes teaches the analysis system comprises at least one cartridge 20 being configured for carrying out different tests (Holmes teaches in other embodiments patient information on the external device includes more than one protocol. In preferred embodiments the external server stores mathematical algorithms to process a photon count sent from a communication assembly and in some embodiments to calculate the analyte concentration in a bodily fluid sample.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Yang et al. (US 2009/0145753; hereinafter “Yang”).
As to claim 65, the teachings of Holmes have been summarized above. Holmes teaches a cartridge (fluidic device) having a sensor apparatus for obtaining measurement results from testing of the sample. Holmes teaches the sensor apparatus (sensors) comprises a memory in which a cartridge identifier corresponding to the cartridge is stored (see para [0109], [0116], [0188] et seq.)   It is unclear in Holmes whether the sensor apparatus itself includes the memory.  However, if not, then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included the memory in the sensor apparatus based in the ease of manufacturing the sensor and/or cartridge.  Furthermore, the mere relocation of the memory to the sensor apparatus in Holmes is obvious to skilled artisan in absence of any specific reason that the claimed is necessary and/or advantageous.  Also, Holmes does not specifically teach the sensor apparatus comprises a chip having electrodes for electrochemical detection, and wherein the cartridge identifier is electronically readable via the contacts of the cartridge (see Holmes- para [0120] et seq.)
In the related art of a biochemical testing systems, Yang teaches the cartridge comprises a sensor apparatus 220 for detecting at least one analyte of the sample and contacts via which measurement results of the test can be read out or transmitted, wherein the sensor apparatus comprises a chip 210 having electrochemical detection electrodes (working electrode, reference electrode and sensing electrode) for electrochemical detection, and wherein a memory means comprising the cartridge identifier 260 is formed on or by the chip and is electronically readable via the contacts of the cartridge (see for example, Yang-para [0048] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Holmes, the electrochemical testing element of Yang, since this would expand the analysis capabilities of Holmes and because Yang recognizes this system of including identification is capable of eliminating the use of a discrete code card, and reducing the production failure rate (see Yang-para [0005]-[0007] et seq.)
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.  
In response to the previous rejection under 35 U.S.C. 103 as being unpatentable over Xiang in view of Yang, applicant argues in Yang the ID is formed by the physical configuration of the contacts.  The examiner does not disagree.  However, claim 63 recites that the cartridge identifier is electronically readable by the analysis via the contacts of the cartridge.  
  The examiner is relying of Yang for this teaching (see above). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, In response to applicant's argument that Yang teaches to encode an ID directly in physical combination of a contact and the method of electrically reading the cartridge ID are not combinable.  The examiner is not suggesting the two methods would be combinable, rather that they are well known substitutes for each other.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798